Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-13 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/7/2022.

Claim Rejections - 35 USC § 112
Claims 5 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 5 line 5 and claim 22 line 6 “a fluid passage” is confusing, since it should refer back to that of claim 1 line and claim 14 line 12-13, respectively.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


s 1, 14 and 15 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Slatternly et al (2018 0335057). Slatternly et al discloses a valve assembly comprising a monoblock worksection (400, fig 4A) including first and second workports (e.g. 404, 408) fluidly coupled to first (418) and second (422) chambers of a first actuator (412), third and fourth workports (e.g. 402, 406) fluidly coupled to third (416) and fourth (420) chambers of a second actuator (410), wherein the third and fourth workports are respectively fluidly coupled to the first and second workports via respective first (414B) and second (419B) fluid passage within the monoblock worksection (fig 4A); a spool (140) axially movable in a bore within the monoblock worksection, such that when shifted axially in a first axial direction (toward unnumbered spring, fig 4A), pressurized fluid is provided from a source of pressurized fluid (paragraph 30, via 164) to the first workport and to the third workport via the first fluid passage, so as to drive the first and second actuators in tandem in a first direction, and when shifted axially in a second axial direction (away from the unnumbered spring, fig 4A), opposite the first axial direction, pressurized fluid is provided from the source of pressurized fluid to the second workport and to the fourth workport via the second fluid passage, so as to drive the first actuator and the second actuator in tandem in a second direction opposite the first direction (claim 1, part of claim 14, all of claim 15).
Slatternly et al discloses the valve assembly fluidly coupled to a tank and the source of pressurized fluid (paragraph 30, via 116 and 114, respectively; rest of claim 14).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 20 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Slatternly et al (2018 0335057) in view of Hatcher et al (6167701).  Slatternly et al discloses all of the elements of claim 21, as discussed above, and further that the spool is a directional control valve; but does not disclose that the valve assembly has a (first) solenoid-operated valve having first and second ports, fluidly coupled to the source of pressurized fluid and an accumulator, respectively, such that when the solenoid-operated valve is actuated, a fluid path is formed to allow fluid flow between the first port and the second port to allow the accumulator to be charged with pressurized fluid from the source of pressurized fluid (claim 20); or has a (second) solenoid-operated valve having a first port, fluidly coupled to the second workport and the fourth workport, and a second port, fluidly coupled to the tank, such that when the solenoid-operated valve is actuated, a fluid path is formed to allow fluid from the second and fourth chambers to flow to the tank (claim 21).
Hatcher et al teaches, for a valve assembly including first and second workports (connected to e.g. 26, 28) fluidly coupled to respective first (18) and second ((20) chambers of a first actuator (one of 16, fig 1) and to respective third (18) and fourth ((20) chambers of a second actuator (other of 16, fig 1), and a axially movable directional control valve (24), such that when shifted axially in a first axial direction (to the right in fig 1), pressurized fluid is provided from a source of pressurized to the first workport, and when shifted axially in a second axial direction (to the left in fig 1), opposite the first axial direction, pressurized fluid is provided from the source of pressurized fluid to the second workport; that the valve assembly includes a first solenoid-operated valve (48) having first and second ports (connected to 50, on left and right sides of 48, respectively), fluidly coupled to the source of pressurized fluid (22, via 24) and an accumulator (42, 44, 46), respectively, such that when the solenoid-operated valve is actuated, a fluid path is formed to allow fluid flow between the first port and the second port to allow the accumulator to be charged with pressurized fluid from the source of pressurized fluid (since when 48 is opened (by 52), 24 connects pump 22 to 26 and 50); and a second solenoid-operated valve (38) with a first port, fluidly coupled (via 40, to left of 38) to the second workport and the fourth workport, and a second port, fluidly coupled (via 40, to right of 38) to the tank (23), such that when the solenoid-
Since Slatternly et al and Hatcher et al are both from the same field of endeavor, the purpose disclosed by Hatcher et al would have been recognized in the pertinent art of Slatternly et al. It would have been obvious at the time the invention was made to one having ordinary skill in the art to include a first and second solenoid-operated valves as part of the valve assembly of Slatternly et al, wherein the first solenoid-operated valve has first and second ports, fluidly coupled to the source of pressurized fluid and an accumulator, respectively, such that when the solenoid-operated valve is actuated, a fluid path is formed to allow fluid flow between the first port and the second port to allow the accumulator to be charged with pressurized fluid from the source of pressurized fluid, and the second solenoid-operated valve has a first port, fluidly coupled to the second workport and the fourth workport, and a second port, fluidly coupled to the tank, such that when the solenoid-operated valve is actuated, a fluid path is formed to allow fluid from the second and fourth chambers to flow to the tank, as part of a ride control system, as taught by Hatcher et al, for the purpose of cushioning the ride.

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Slatternly et al (2018 0335057) in view of Hausman (5992146).  Slatternly et al discloses all of the elements of claim 22, as discussed above, and further that the spool is a directional control valve; but does not disclose that the valve assembly includes a solenoid-operated valve having a first port fluidly coupled to the first workport and the third workport via a fluid passage within the valve assembly, a pilot-operated valve having a first respective port, fluidly coupled to a second port of the solenoid-operated valve, a second respective port coupled to an accumulator, and a third port coupled to the first and third workports such that when the solenoid-operated valve is actuated, a fluid path is formed to allow fluid to flow from the first port to the second port and then to the first respective port of the pilot-operated valve, thereby actuating the pilot-operated valve and allowing fluid flow between the second respective port and the third port so as to fluidly couple the accumulator to the first workport and the third workport.

Since Slatternly et al and Hausman are both from the same field of endeavor, the purpose disclosed by Hausman would have been recognized in the pertinent art of Slatternly et al. It would have been obvious at the time the invention was made to one having ordinary skill in the art to add to the valve assembly of Slatternly et al, a solenoid-operated valve having a first port fluidly coupled to the first workport, a pilot-operated valve having a first respective port, fluidly coupled to a second port of the solenoid-operated valve, a second respective port coupled to an accumulator, and a third port coupled to the first workport such that when the solenoid-operated valve is actuated, a fluid path is formed to allow fluid to flow from the first port to the second port and then to the first respective port of the pilot-operated valve, thereby actuating the pilot-operated valve and allowing fluid flow between the second respective port and the third port so as to fluidly couple the accumulator to the first workport and the third 
Note that since the first and third chambers of Slatternly et al are connected by a fluid passage, the limitations related to the third chamber would also be met by the combination.
17290812
	Conclusion
Claims 2-4 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112 (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745